           Case 1:18-cv-07796-VEC Document 56 Filed 02/12/19 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                                    x
GENE SAMIT and JOHN LANTZ, Individually and         :
on Behalf of All Others Similarly Situated,         :
                                                    :      Case No. 1:18-cr-07796-VEC
                                Plaintiffs,         :
                                                    :
                   v.                               :
                                                    :
CBS CORPORATION, LESLIE MOONVES,                    :
JOSEPH R. IANNIELLO, LAWRENCE                       :
LIDING, DAVID RHODES, DAVID R.                      :
ANDELMAN, JOSEPH A. CALIFANO, JR.,                  :
WILLIAM S. COHEN, GARY L.                           :
COUNTRYMAN, CHARLES K. GIFFORD,                     :
LEONARD GOLDBERG, BRUCE S.                          :
GORDON, LINDA M. GRIEGO, ROBERT N.                  :
KLIEGER, MARTHA L. MINOW, DOUG                      :
MORRIS and SHARI REDSTONE,                          :
                                                    :
                                 Defendants.        :
                                                    x

                                  NOTICE OF APPEARANCE

              PLEASE TAKE NOTICE that Jessica A. Masella, a partner with the law firm

DLA Piper LLP (US), who is admitted to practice in this Court, hereby appears as counsel for

Defendant William S. Cohen and requests that all papers in this action be served upon the

undersigned at the address stated below.

Dated: February 12, 2019                           Respectfully submitted,
                                                    /s/ Jessica A. Masella
                                                   Jessica A. Masella
                                                   DLA PIPER LLP (US)
                                                   1251 Avenue of the Americas
                                                   New York, New York 10020
                                                   Telephone: 212.335.4500
                                                   Facsimile: 212.335.4501
                                                   jessica.masella@dlapiper.com

                                                   Counsel for Defendant
                                                   William S. Cohen
